232 F.2d 693
Marie MILLER, Appellant,v.Earl B. SMITH, Appellee.
No. 12934.
United States Court of Appeals District of Columbia Circuit.
Argued April 9, 1956.
Decided April 19, 1956.

Appeal from the United States District Court for the District of Columbia; James W. Morris, District Judge.
Mr. Louis Ginberg, Washington, D. C., for appellant.
Mr. John P. Arness, Washington, D. C., with whom Mr. John J. Sirica, Washington, D. C., was on the brief, for appellee.
Before EDGERTON, Chief Judge, and BAZELON and DANAHER, Circuit Judges.
PER CURIAM.


1
The appellant was injured in a collision between a car she was driving and one the appellee was driving. The District Court declined to instruct the jury on the last clear chance doctrine. We find no error affecting substantial rights.


2
Affirmed.